internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eoeg teb-plr-133918-01 date date legend issuer program bonds provision state year year dear this is in response to your request on behalf of the issuer for a ruling that the issuer’s change in the program will not cause the bonds to fail to be described in the provision facts and representations the issuer is an agency of state established pursuant to the state constitution in year the issuer administers three programs including the program the program was established under state law in year for the purpose of providing loans bonds issued to provide funds for loans under the program may be treated as if they are described in the provision since the enactment of the provision certain changes were made in the operation of the program these changes were after plr-133918-01 each of these changes to the program respectively the issuer obtained a private_letter_ruling concluding that bonds to be issued for the program would be described in the provision except as described below no other changes have been made to the program in year the state legislature amended state law to allow the issuer law and analysis sec_103 of the internal_revenue_code the code provides generally that gross_income does not include interest on any state_or_local_bond sec_103 provides in part that sec_103 shall not apply to any private_activity_bond which is not a qualified_bond within the meaning of sec_141 sec_141 defines a private_activity_bond as any bond issued as part of an issue that meets the private_business_use_test in sec_141 and the private_security_or_payment_test in sec_141 or meets the private_loan_financing_test in sec_141 we conclude that the proceeds of the bonds conclusion the change in the program will not cause the bonds to fail to be described in the provision except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed concerning whether interest on the bonds is excludable from gross_income under sec_103 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-133918-01 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer and to the other representative listed cc sincerely assistant chief_counsel exempt_organizations employment_tax government entities by bruce m serchuk senior technician reviewer tax exempt bond branch
